     CASE 0:19-cv-01820-MJD-BRT Document 59 Filed 11/11/19 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 INSIGNIA SYSTEMS, INC.,

                             Plaintiff,              Case No.: 19-cv-1820 MJD/BRT
                     v.

 NEWS CORPORATION, NEWS AMERICA
 MARKETING FSI L.L.C., and NEWS
 AMERICA MARKETING IN-STORE                          JURY TRIAL DEMANDED
 SERVICES L.L.C.,

                             Defendants.



   PLAINTIFF’S CROSS-MOTION FOR JUDGMENT ON THE PLEADINGS

      Plaintiff Insignia Systems, Inc., through its attorneys, cross-moves the Court for

judgment on the pleadings pursuant to Fed. R. Civ. P. 12(c). Insignia bases this motion on

all of the files, records, and proceedings of this action, and the briefing and supporting

materials, which will be filed and served in accordance with the Federal Rules of Civil

Procedure and Rule 7.1 of the Local Rules.



Dated: November 11, 2019           Respectfully submitted,

                                   /s/ Arun Subramanian
                                   Jerry W. Blackwell (MN Bar No. 186867)
                                   S. Jamal Faleel (MN Bar No. 320626)
                                   BLACKWELL BURKE P.A.
                                   431 South Seventh Street, Suite 2500
                                   Minneapolis, MN 5 5415
                                   Tel: 612-343-3200
                                   Fax: 612-343-3205
                                   blackwell@blackwellburke.com



                                             1
CASE 0:19-cv-01820-MJD-BRT Document 59 Filed 11/11/19 Page 2 of 3



                       jfaleel@blackwellburke.com

                       Daniel E. Gustafson (#202241)
                       Michelle J. Looby (#0388166)
                       Joshua J. Rissman (#0391500)
                       GUSTAFSON GLUEK PLLC
                       120 South 6th Street, Suite 2600
                       Minneapolis, Minnesota 55402
                       Telephone: (612) 333-8844
                       Fax: (612) 339-6622
                       dgustafson@gustafsongluek.com
                       mlooby@gustafsongluek.com
                       jrissman@gustafsongluek.com

                       William Christopher Carmody (pro hac vice)
                       New York Bar No. 4539276
                       Arun Subramanian (pro hac vice)
                       New York Bar No. 4611869
                       Mark Musico (pro hac vice)
                       New York Bar No. 5238001
                       Y. Gloria Park (pro hac vice)
                       New York Bar No.: 5477047
                       SUSMAN GODFREY LLP
                       1301 Avenue of the Americas, 32nd Floor
                       New York, New York 10019
                       Telephone: (212) 336-3330
                       Fax: (212) 336-8340
                       bcarmody@susmangodfrey.com
                       asubramanian@susmangodfrey.com
                       mmusico@susmangodfrey.com
                       GPark@susmangodfrey.com

                       Alejandra C. Salinas (pro hac vice)
                       Texas Bar No. 24102452
                       SUSMAN GODFREY LLP
                       1000 Louisiana Street, Suite 5100
                       Houston, Texas 77002
                       Tel: (713) 651-9366
                       Fax: (713) 654-6666
                       asalinas@susmangodfrey.com

                       Hunter Shkolnik (pro hac vice)
                       NAPOLI SHKOLNIK PLLC



                                2
CASE 0:19-cv-01820-MJD-BRT Document 59 Filed 11/11/19 Page 3 of 3



                       360 Lexington Avenue, 11th Floor
                       New York, New York 10017
                       Telephone: (212) 397-1000
                       hunter@napolilaw.com

                       Attorneys for Insignia Systems, Inc.




                                3
